Citation Nr: 0301945	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-16 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a claim of service 
connection for residuals of a left foot condition was denied.  
In October 2002, the Board further developed the claim, in 
order to attempt to obtain the veteran's service medical 
records. 

The veteran requested both a local hearing with a member of 
the Board as well as a local hearing with a Decision Review 
Officer in August 2000.  In January 2001, the veteran failed 
to report to a scheduled hearing with a Decision Review 
Officer at the RO.  In September 2002, the veteran canceled 
his scheduled hearing at the RO with a member of the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  A left foot condition of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.


CONCLUSION OF LAW

Residuals of a left foot condition were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Left Foot Condition

The veteran contends that he currently suffers from residuals 
of a left foot condition as a result of his active service, 
and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for service connection for residuals of left foot 
condition must fail.

In his initial August 1998 statement, the veteran stated that 
his service records were destroyed in a fire at the NPRC in 
St. Louis, Missouri.  Multiple requests to attempt to obtain 
the veteran's service medical records were unsuccessful.  
Initially, the veteran requested his service medical records 
in June 2000.  In February 2001, the RO also requested the 
veteran's service medical records.  Finally, the Board 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in October 2002.  In 
January 2003, NPRC reported that they did not have such 
records for the veteran, and that the records had probably 
been accidentally destroyed in a 1973 fire at that facility.  
Available service medical records, specifically a November 
1946 discharge examination report, show no complaints, 
treatment, or diagnosis of a left foot condition.

The veteran submitted private treatment records from Dr. 
Demar, which show treatment for the veteran's foot condition 
from March 1993 to February 2000.  While the records show 
ongoing treatment for the veteran's current left foot 
condition, the medical evidence submitted does not show that 
the veteran's current foot disability is etiologically 
related to his period of active service.

The Board acknowledges the veteran's complaints of residuals 
of a left foot condition in his August 1998 statement.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the relationship between active military service and 
his current residuals of a left foot condition.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and his current complaints of a left foot 
condition.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does not 
show that the veteran's left foot condition is etiologically 
related to his period of active service.  Available service 
medical records do not reflect that the veteran suffered from 
residuals of left foot condition while in service.  While 
private treatment records from Dr. Demar show ongoing 
treatment for the veteran's left foot from March 1993 to 
February 2000, it was not shown that the veteran's current 
foot condition was incurred in or aggravated by active 
service.  As the preponderance of the evidence establishes 
that the veteran's current left foot condition is not related 
to his military service, the veteran's claim of service 
connection for residuals of a left foot condition must be 
denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for residuals of a left 
foot condition.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in February 2001 and a Statement of the Case dated in 
August 2000, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

Service connection for residuals of a left foot condition is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

